DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (U.S. Patent No. 7,582,925 B2; hereinafter Jung) in view of Ohuchi (U.S. Publication No. 2008/0121960 A1)
	With respect to claim 1, Jung discloses a method of manufacturing a semiconductor device, comprising: providing a semiconductor substrate having a plurality of first connecting pads [135] and a plurality of second connecting pads [140] being disposed on the first connecting pads respectively; forming a plurality of insulating layers [150,165] on the second connecting pads on the semiconductor substrate; etching the insulating layers and forming a plurality of vertical holes [167] corresponded to the second connecting pads respectively, and forming a pillar type capacitor [169] in each of the vertical holes (See Figure 6).	Jung fails to disclose wherein power of the etching is from 900 W to 1100 W. 	In the same field of endeavor, Ohuchi teaches wherein power of the etching is from 900 W to 1100 W (see ¶[0128]).	The implementation of the power of etching as taught by Ohuchi allows for substantial removal of the material with minimal irregular damage (See ¶[0128]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 6, the combination of Jung and Ohuchi discloses wherein each of the pillar type capacitors is aligned with one of the second connecting pads (see Figure 6).
	With respect to claim 7, the combination of Jung and Ohuchi discloses wherein each of the pillar type capacitors is misaligned with one of the first connecting pads which electrically connected to the pillar type capacitors (See Figure 6).
	With respect to claim 8, the combination of Jung and Ohuchi discloses wherein a first end of each of the pillar type capacitors is connected to one of the second connecting pads, and a second end of each of the pillar type capacitors is at opposite side of the first end (see Figure 1A), and a distance between the first end and the second end of each of the pillar type capacitors is from 1 micrometer to 1.8 micrometer (See Jung Column 12, lines 8-20).
	With respect to claim 9, the combination of Jung and Ohuchi discloses wherein the semiconductor substrate has a connecting surface (surface of [132]), and the second connecting pads are located at the connecting surface (See Figure 1A), and the second connecting pads are arranged in a hexagonal lattice manner (see Figure 2B).
Claim(s) 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (U.S. Patent No. 7,582,925 B2; hereinafter Jung) in view of Ohuchi (U.S. Publication No. 2008/0121960 A1) as applied to claim 1 above, and further in view of Mikasa (U.S. Publication No. 2014/0015027 A1).
	With respect to claim 5, the combination of Jung and Ohuchi discloses wherein each of the first connecting pads has square shape (See Figure 1B), and each of the second connecting pads has round shape.
	In the same field of endeavor, Mikasa teaches each of the second connecting pads [44] has round shape (See Figure 1).
	Utilizing a round shape connecting pad as taught by Mikasa allows for conformity of the structure to the capacitor (See Figure 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.
	With respect to claim 10, the combination of Jung and Ohuchi fails to disclose wherein each of the second connecting pads has a round shape, and diameter of the round shape is from 20 nanometer to 25 nanometer.
	In the same field of endeavor, Mikasa teaches each of the second connecting pads [44] has round shape (See Figure 1). 	Utilizing a round shape connecting pad as taught by Mikasa allows for conformity of the structure to the capacitor (See Figure 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. Jung and Mikasa are silent as to the diameter of the round connecting pads however based on the disclosure, it is determined that the exact diameter is noncritical. It has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the exact diameter of the connecting pads be optimized for proper connectivity including at the range of 20-25nm to the capacitor structure while minimizing the overall footprint of the device.
Allowable Subject Matter
Claims 2-4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With respect to claims 2, none of the prior art teaches or suggests, alone or in combination, wherein step of etching the insulating layers further comprises: etching the insulating layers with air flow from 1 to 3 standard cubic centimeter per minutes.
	With respect to claims 3, none of the prior art teaches or suggests, alone or in combination, wherein the step of forming the insulating layers comprises: disposing a first nitride layer; disposing a first insulating filling layer; disposing a second nitride layer; disposing a second insulating filling layer; and disposing a third nitride layer.
	With respect to claims 4, none of the prior art teaches or suggests, alone or in combination, wherein the first nitride layer has a first thickness, and the second nitride layer has a second thickness, and the third nitride layer has a third thickness, and the third thickness is larger than the first thickness, and the first thickness is larger than the second thickness.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	– Lee et al. (U.S. Publication No. 2004/0075156 A1) discloses a DRAM with misaligned connecting pads.
	- Chung et al (U.S. Patent No 7,049,203 B2) discloses a DRAM with misaligned connecting pads
	- Seo et al. (U.S. Patent No. 7,511,328 B2) discloses a DRAM with misaligned connecting pads
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN HAN/Primary Examiner, Art Unit 2818